COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-274-CV
 
 
NJIDEKA LAWRETA EZUKANMA                                             APPELLANT 
 
V.
 
NOBLE UWAOMA EZUKANMA                                         
APPELLEE
 
----------
 
FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION
 AND JUDGMENT
------------
        On September 19, 2003 and October 15, 2003, we notified appellant 
Njideka Lawreta Ezukanma, in accordance with rule of appellate procedure 
42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid. 
Tex. R. App. P. 42.3(c).  Appellant has not paid the $125 filing fee.  See Tex. 
R. App. P. 5, 12.1(b).
        Because appellant has failed to comply with a requirement of the rules of 
appellate procedure and the Texas Supreme Court's order of July 21, 1998,
and because appellant has notified this court by letter that he no longer wishes 
to proceed with the appeal, we dismiss the appeal.  See Tex. R. App. P. 42.3(c),
43.2(f).
        Appellant shall pay all costs of this appeal, for which let execution issue.  
See Tex. R. App. P. 42.1(d).
                                                                  PER CURIAM 
 
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED: December 4, 2003